Citation Nr: 9901066	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an effective date for service connection 
for tinnitus, prior to September 13, 1994.

3.  Entitlement to an increased (compensable) rating for 
major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1968 to February 
1970 and from April 1972 to May 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
tinnitus, rated as 10 percent disabling effective from 
September 13, 1994; denied an increased rating for hearing 
loss; granted service connection for PTSD, rated as 30 
percent disabling effective from September 13, 1994; and 
denied an increased rating for major depression, in 
remission.  The veteran was notified of this decision and of 
his procedural and appellate rights in an August 1995 letter.  
A notice of disagreement as to the issues of entitlement to 
an increased rating for PTSD; entitlement to an effective 
date for service connection for tinnitus, prior to September 
13, 1994; and entitlement to an increased rating for major 
depression was received in October 1995.  The statement of 
the case was sent to the veteran in February 1996.  

In a February 1996 rating decision, service connection for 
malaria and a skin disorder were denied on the basis that 
they were not well-grounded claims; service connection was 
granted for a scar on the left side of the face, rated as 
non-disabling effective from September 13, 1994; and service 
connection was granted for a scar on the right elbow, rated 
as non-disabling effective from September 13, 1994.  In 
February 1996, the veteran was notified of this decision and 
of his procedural and appellate rights.  

In March 1996, a substantive appeal as to the issues of 
entitlement to an increased rating for PTSD; entitlement to 
an effective date for service connection for tinnitus, prior 
to September 13, 1994; and entitlement to an increased rating 
for major depression was received.  In a May 1996 rating 
decision, an increased rating of 50 percent was granted for 
PTSD.  The Board notes that the United States Court of 
Veterans Appeals (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for PTSD 
remains in appellate status.  In May 1996, a supplemental 
statement of the case was sent to the veteran which addressed 
all issues in appellate status.  In November 1997, a 
supplemental statement of the case was sent to the veteran 
which addressed only the issue of entitlement to an increased 
rating for PTSD.  In a May 1998 rating decision, the denial 
of entitlement to an increased rating for PTSD was confirmed 
and continued.  In addition, entitlement to a total 
disability rating based on individual unemployability was 
denied.  In May 1998, the veteran was notified of this 
decision and of his procedural and appellate rights.  In May 
1998, a supplemental statement of the case was sent to the 
veteran which addressed only the issue of entitlement to an 
increased rating for PTSD.

The Board notes that since a notice of disagreement was not 
received as to the issues of entitlement to increased ratings 
for service-connected tinnitus, scar on the left side of the 
face, scar on the right elbow, and hearing loss, as well as 
the issues of entitlement to service connection for malaria 
and a skin disorder, none of those issues is in appellate 
status and before the Board at this time.  The Board further 
notes that the veteran also did not initiate an appeal with 
regard to the issue of entitlement to a total disability 
rating based on individual unemployability.


REMAND

As noted in the introductory portion of this decision, the RO 
addressed the issue of entitlement to an increased rating for 
major depression in the February 1996 statement of the case 
and in the May 1996 supplemental statement of the case.  
Thereafter, additional evidence was added to the record of 
several occasions.  This evidence includes medical reports of 
psychiatric evaluations which included findings that the 
veteran had depression.  However, in the subsequent November 
1997 and May 1998 supplemental statements of the case, the 
issue of entitlement to an increased rating for major 
depression was not considered and addressed in light of the 
new evidence.

In addition the veteran is also service-connected for PTSD 
and the Board believes that an examination is necessary to 
establish which findings and symptoms are due to PTSD and 
which are due to depression.

The other issue before the Board is entitlement to an earlier 
effective date for service connection for tinnitus, prior to 
September 13, 1994.  The veterans representative in June 
1997 asserted that there was clear and unmistakable error in 
the May 25, 1988 rating action for failing to consider 
tinnitus as an inferred issue based on the 1987 claim for 
hearing loss, the November 1987 examination where the veteran 
complained of tinnitus, and the fact that the veteran was a 
combat veteran and 38 U.S.C.A. § 1154(b) makes tinnitus an 
inferred issue with hearing loss.  The RO has not considered 
or answered these contentions.   

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should obtain all the 
veterans VA treatment records which are 
not currently in the claims file and 
associate them with the claims file, 
including those from the VA Medical 
Center, Syracuse, New York.

2.  The RO should obtain all the 
veterans records, which are not 
currently in the claims file, from the 
Vet Center in Syracuse or any other Vet 
Center.

3.  The claims file also contains 
information that the veteran is/was in 
vocational rehabilitation.  The RO should 
obtain his Chapter 31 folder and 
associate it with the claims file. 

4.  The RO should ask the veteran for the 
name of his employer and then ask the 
employer for copies of the veterans work 
and earning record.  The evidence shows 
that he is/was employed as a cab driver.

5.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the extent of his service-
connected major depression and PTSD.  The 
RO should provide to the examiner a copy 
of both the old and the new rating 
criteria pertaining to the veterans 
major depression and PTSD.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  The 
examiner should first provide his/her 
findings for major depression in 
relationship to the old criteria and 
separately in relationship to the new 
criteria. The examiner should next 
provide his/her findings for PTSD in 
relationship to the old criteria and 
separately in relationship to the new 
criteria.  The veteran's claims folder 
must be made available to, and reviewed 
by, the examiner prior to the 
examination. The examiner should 
specifically note that he/she has been 
provided the claims folder and the old 
and new criteria.  If the veterans 
service-connected major depression cannot 
be disassociated from his PTSD, the 
examiner should so state.  

6.  The RO should consider and answer the 
argument of the veterans representative 
in June 1997 including whether there was 
clear and unmistakable error in the May 
1988 rating action for not considering 
the issue of service connection for 
tinnitus based on being inferred with the 
hearing loss claim or because of the 
November 1987 examination or the 
veterans having been in combat.

7.  The RO should then readjudicate the 
claim for an increased rating for major 
and PTSD taking into consideration all of 
the evidence of record.  The old and new 
criteria, should be considered and the 
veteran should be rated with 
consideration given to the effective date 
of this change in regulation and Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  
The RO should also consider the issue of 
entitlement to an earlier effective date 
for service connection for tinnitus with 
inclusion of the veterans 
representatives June 1997 arguments.  If 
the decision(s) remains adverse to the 
veteran, he and his representative should 
be afforded a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should set forth 
the changed criteria for psychiatric 
disorders discussed above.

No action is required of the veteran until further notice.  
The Board expresses no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case pending completion of 
the requested action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
